Exhibit 10.4

 

LOGO [g460411g04v52.jpg]

WMS Gaming Inc.

800 S. Northpoint Boulevard

Waukegan, Illinois 60085

 

Mr. Ken Lochiatto   December 7, 2012 c/o WMS Gaming Inc.   800 South Northpoint
Boulevard   Waukegan, IL 60085  

Dear Ken:

Reference is made to the Employment Agreement made between you and WMS Gaming
Inc., dated March 11, 2010 (the “Employment Agreement”). The Employment
Agreement is hereby amended as follows, effective November 1, 2012:

1. Section 4 of the Employment Agreement is hereby amended by adding the
following sentence as the third sentence thereof:

“Such payments will commence within 60 days after Employee’s termination of
employment; provided that Employee has signed and delivered to the Corporation a
complete release of claims against the Corporation and such release of claims
has become irrevocable; and, provided further, that if the period during which
Employee may execute the release of claims spans two calendar years, payments
will commence in the second calendar year regardless of when Employee executes
and submits the release of claims.”

2. Except as expressly modified herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect.

Please indicate your agreement to the foregoing by signing this letter in the
place provided below.

 

Yours very truly,

WMS GAMING INC. By:  

/s/ Brian R. Gamache

       Brian R. Gamache

Accepted and Agreed to:

 

/s/ Ken Lochiatto

Ken Lochiatto             12/10/2012